C. A. 2d Cir. Motions for leave to file briefs of National Lawyers Guild and Joseph Brainin et al., as amici curiae, denied. Certiorari denied. The order of the United States Court of Appeals of February 17, 1953, granting a stay of execution is vacated. Mr. Justice Black and *966Mr. Justice Frankfurter referring to the positions they took when these cases were here last November, adhere to them. 344 U. S. 889. Mr. Justice Douglas is of the opinion the petition for certiorari should be granted.
Emanuel H. Bloch and John F. Finerty for petitioners. Acting Solicitor General Stern, Beatrice Rosenberg and John R. Wilkins for the United States.